Citation Nr: 0103147	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from May 1958 to July 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Pittsburgh RO.  

In September 1999, the Board remanded this case to the RO for 
the RO to consider the claim to reopen the claim of service 
connection for a back disability under the current directives 
regarding new and material evidence in accordance with Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  This action was 
undertaken and a supplemental statement of the case was 
issued to that effect in August 2000.  

The Board notes that in a December 2000 rating decision, the 
RO granted a temporary total rating based on hospitalization 
for a service-connected left foot disability.  Thereafter, 
the prior 10 percent rating was reinstated.  In addition, an 
increased rating for right foot disability was denied.  In a 
December 2000 letter, the veteran was advised of the rating 
decision and of his procedural and appellate rights, but he 
did not initiate an appeal.  


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a back disability; 
the veteran provided notice of the denial, and advised of his 
procedural and appellate rights in March 1996, but did not 
file an appeal.  .

2.  New evidence submitted since the RO's February 1996 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R.§  3.104, 20,302, 20.1103 (2000).

2.  New and material evidence has not been submitted since 
the RO's February 1996 decision, thus, the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from May 1958 to July 1960.  
Following his discharge from service, the veteran filed a 
claim for service connection for a back disability in August 
1971.  At that time, the evidence of record consisted of the 
veteran's service medical records; 1981 VA medical records; 
and his contentions that he incurred a back disability during 
service.  The service medical records showed that in July 
1960, the veteran complained of thoracic back pain.  Slight 
thoracic dextroscoliosis was noted.  There were no other 
findings relative to the back during service and the 
discharge examination was negative for any back abnormality.  
The VA records did not reflect treatment for a back 
disability.

In a November 1971 rating decision, the RO denied entitlement 
to service connection for a back disability.  In November 
1971, the veteran was notified of this decision and of his 
procedural and appellate rights, but he did not initiate an 
appeal.  The RO's November 1971 decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R.§§ 3.104, 20,302, 20.1103 (2000).

In November 1972, the veteran sought to reopen the claim of 
service connection for a back disability.  The evidence of 
record at that time included the prior evidence of record as 
well as the report of a November 1972 VA examination and his 
duplicate contentions that he incurred a back disability 
during service.  The veteran complained of back pain at the 
time of the VA examination.  VA examination included a back 
evaluation and x-ray which were negative for any back 
disability.  

In a January 1973 rating decision, the prior denial of 
service connection was confirmed and continued.  In January 
1973, the veteran was notified of this decision and of his 
procedural and appellate rights, but he did not initiate an 
appeal.  The RO's January 1973 decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R.§§  3.104, 20,302, 
20.1103 (2000).

In April 1994, the veteran sought to reopen the claim of 
service connection for a back disability.  The evidence of 
record at that time included the prior evidence of record as 
well as VA outpatient records dated in 1980 and 1981; a 
February 1981 to March 1981 VA hospitalization report; a June 
1981 VA hospitalization report; an August 1981 VA 
hospitalization report; an August 1981 to September 1981 VA 
hospitalization report; March 1982 private medical records of 
the Central Medical Health Services; an October 1984 VA 
hospitalization report; VA outpatient records dated in 1984 
and 1985; a November 1985 VA hospitalization report; and the 
veteran's duplicate contentions that he incurred a back 
disability during service.  There was no medical evidence of 
a back disability in the additional records.  

In a September 1994 rating decision, the prior denial of 
service connection was confirmed and continued as no new and 
material evidence had been submitted.  In September 1994, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  In October 1994, a notice of 
disagreement was received and in November 1994, a statement 
of the case was issued; however, thereafter, the veteran did 
not perfect his appeal.  The RO's September 1994 decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R.§§ 3.104, 
20,302, 20.1103 (2000).

In November 1995, the veteran sought to reopen the claim of 
service connection for a back disability.  The evidence of 
record at that time included the prior evidence of record as 
well as an October to November 1995 VA hospitalization 
report; an April to May 1995 VA hospitalization report; a 
June 1995 outpatient record reflecting a complaint of back 
pain, but no diagnosis of a back disability; August 1984 
private medical records of the Central Medical Health 
Services; a December 1995 VA examination report; and his 
duplicate contentions that he incurred a back disability 
during service.  

In a February 1996 rating decision, the prior denial of 
service connection was confirmed and continued as no new and 
material evidence had been submitted.  In March 1996, the 
veteran was notified of this decision and of his procedural 
and appellate rights, but he did not initiate an appeal.  The 
RO's February 1996 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R.§§ 3.104, 20,302, 20.1103 (2000).

In May 1997, the veteran sought to reopen the claim of 
service connection for a back disability.  Currently, the 
evidence added to record since the the February 1996 denial 
consists of : a January 1997 VA hospitalization report which 
does not contain any findings relative to a back disability; 
an April 1997 VA medical opinion report which does not 
contain any findings relative to a back disability; a May 
1997 VA examination report which noted complaints of back 
pain, but made no diagnosis of back disability and contained 
no opinion regarding the etiology or date of onset of alleged 
back disability; numerous VA outpatient records dated in 1999 
and 2000 report which included physical examinations which 
did not diagnose any back disability; a September 2000 VA 
examination report which does not contain any findings 
relative to a back disability; and the veteran's duplicate 
contentions that he incurred a back disability during 
service.  The RO's July 1997 denial of the claim, on the 
basis that new and material evidence had not been presented, 
is the basis for the current appeal.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the February 1996 rating 
decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Board finds that the veteran has not submitted new and 
material evidence.  The newly submitted evidence does not 
show that the veteran currently has a back disability and 
that such alleged disability is related in any way to 
service.  In all of the new evidence, there is only one 
report of back pain during a VA examination; however, as 
noted, there is no diagnosis of a back disability during that 
examination or anywhere else in the additional medical 
records, despite the fact that the veteran has undergone 
periodic physical examinations.  In short, there simply is no 
medical evidence of current back disability that is related 
to service.  Thus, no new medical evidence has been submitted 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000).

The Board also has considered the veteran's contentions, but 
notes that these are merely reiterations of assertions 
advanced previously.  Such contentions are therefore 
duplicative, or cumulative, and, by definition, not "new."  
Even if new, however, the veteran cannot reopen a claim for 
service connection on the basis of his assertions, alone.  A 
layperson without medical expertise and training is not 
competent to render an opinion on a medical matter, such as 
the diagnosis and/or etiology of a disability.  as a lay 
person without medical training.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Accordingly, where, 
as here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board determines that new and 
material evidence since the RO's February 1996 denial has not 
been added to the record; hence, the criteria for reopening 
the claim for service connection for a back disability have 
not been met, and the February 1996 decision remains final.  
The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that appellant has been 
informed of the evidence necessary to complete his petition 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).   

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, ___ (to 
be codified at 38 U.S.C. § 5103A(f)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, the duty to assist and notification provisions of the 
Act are not applicable in the instant appeal.  


ORDER

The appeal is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

